DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-14 and 17-22 are pending.
Claims 5, 15 and 16 are canceled.

Response to Amendment
The amendments to the claims filed on December 12, 2020 have been entered. Claims 1-4, 6-14 and 17-22 are pending. In regard to claims 5, 8 and 16, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-14 and 17-22 are allowed. Independent claims 1, 9 and 11 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a busway assembly comprising: a first busway section comprising a first busway section housing; a second wherein the other one of the first and second busway section housings is free of the notch configured to receive the projection when the first and second busway sections are coupled by the joint assembly, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a busway assembly comprising: a first busway section comprising a first busway section housing; a second busway section comprising a second busway section housing; a joint assembly positioned between and coupled to the first and second busway sections,; and a joint cover comprising a joint cover housing positioned over the joint assembly, the first busway section housing and second busway section housing, wherein the joint cover is slidable axially along the first and second busway section housings, wherein the first and second busway section housings comprise channels at the first and second side portions thereof, and wherein the joint cover comprises rail members that are slidably received in the channels, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method comprising: providing a first busway section comprising a first busway section housing having a notch defined at an end of thereof; providing a joint assembly comprising a ; joining the first busway section and the joint assembly including receiving the projection in the notch, providing a second busway section comprising a second busway section housing; and joining the second busway section and the joint assembly, wherein the second busway section housing is free of a notch configured to receive the projection, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831